FILED
                                                                 United States Court of Appeals
                                                                         Tenth Circuit

                                                                         April 26, 2013
                       UNITED STATES COURT OF APPEALSElisabeth A. Shumaker
                                                                          Clerk of Court
                                       TENTH CIRCUIT


 JOHN NASIOUS,
                Plaintiff–Appellant,                           No. 12-1427
           v.                                    (D.C. No. 1:08-CV-00275-CMA-KMT)
 CITY AND COUNTY OF DENVER,                                     (D. Colo.)
 Denver Sheriff’s Department; SHERIFF
 STRONG, Denver Sheriff’s Department,
 in his official and individual capacity;
 NURSE ROSIE PAGLIANO, Denver
 Sheriff’s Department, in her official and
 individual capacity,
                Defendants–Appellees.


                              ORDER AND JUDGMENT*


Before LUCERO, McKAY, and MURPHY, Circuit Judges.



       After examining the briefs and the appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is therefore ordered

submitted without oral argument.

       Plaintiff John Nasious, proceeding pro se, appeals the district court’s order



       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
denying his motion for leave to file an amended complaint and the district court’s order

granting Defendants’ motions for summary judgment on all of his claims. This case has a

fairly complex procedural history, which we described in detail in Nasious v. City &

County of Denver–Denver Sheriff’s Department, 415 F. App’x 877 (10th Cir. 2011). As a

result, we will not repeat that history here. For purposes of this appeal, it is sufficient to

know that Plaintiff has asserted claims under 42 U.S.C. § 1983 against Defendants in

connection with a sexual assault he allegedly suffered while incarcerated in the Denver

County Jail.

       Approximately eleven months after Plaintiff filed the operative complaint, he first

sought leave to amend the complaint to assert claims against Denver Health Medical

Center.1 The magistrate judge recommended Plaintiff’s motion in connection with this

effort be denied because the statute of limitations had run on his claim against DHMC,

and the proposed amendments did not relate back to the original complaint under Rule 15

of the Federal Rules of Civil Procedure. The district court adopted this recommendation

and denied Plaintiff’s motion. Defendants each subsequently filed a motion for summary

judgment. After reviewing the briefing on the matter, including approximately 178 pages

of various documents submitted by Plaintiff, the magistrate judge recommended the

district court grant Defendants’ motions for summary judgment and dismiss Plaintiff’s



       1
         Plaintiff had previously asserted claims against DHMC in his original complaint.
However, when he was ordered to file an amended complaint that clearly identified the
parties he intended to sue, he did not include DHMC as a Defendant.

                                              -2-
complaint in its entirety, which the district court did. Plaintiff now appeals both of these

decisions.

       On appeal, Plaintiff has not pointed us to any alleged errors in the magistrate

judge’s recommendations or the district court’s orders. Rather, he reasserts his belief,

based on the allegations contained in his complaint, that he has suffered various violations

of his constitutional rights. Having conducted a thorough review of the record on appeal,

we see no error in the district court’s disposition of Plaintiff’s motion for leave to amend

or Defendants’ motions for summary judgment.

       Accordingly, for substantially the same reasons set forth in the magistrate judge’s

recommendations, the district court’s orders are AFFIRMED. Plaintiff’s motion to

proceed in forma pauperis is GRANTED. Plaintiff’s request to have this matter initially

heard en banc is DENIED.

                                                   Entered for the Court



                                                   Monroe G. McKay
                                                   Circuit Judge




                                             -3-